Citation Nr: 0822643	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-27 825	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for tinnitus.

2.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

3.  Entitlement to a disability evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two determinations, issued in February 
2006 and November 2006, by the Department of Veterans Affairs 
Regional Office in Providence, Rhode Island.  


FINDINGS OF FACT

1.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus.  

2.  In February 2006, the veteran showed Level I hearing loss 
in the right ear and Level III in the left ear.

3.  The veteran does not have occupational and social 
impairment with reduced reliability and productivity caused 
by PTSD.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007).  

2.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2007).

3.  The criteria for a higher rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Tinnitus

In July 1970, the RO granted service connection for tinnitus, 
and assigned a 10 percent rating under Diagnostic Code (DC) 
6260, effective from separation from service.  The veteran 
contends that he merits a higher initial rating for his 
service-connected tinnitus.

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2007).  

In this case, the veteran disagrees with the 10 percent 
rating for his tinnitus disability, for which his current 
claim for increase was filed in October 2005.  As such, the 
only version of Diagnostic Code 6260 that applies in this 
case is the current one, which expressly prohibits the 
assignment of separate ratings for each ear affected by 
tinnitus.  Therefore, the veteran's claim for an evaluation 
in excess of 10 percent rating for service-connected tinnitus 
must be denied.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The record does not suggest that tinnitus requires frequent 
hospitalization or causes marked interference with employment 
or otherwise suggests that referral for an extraschedular 
consideration under 38 C.F.R. § 3.321 is indicated.

2.  Bilateral hearing loss

The veteran's bilateral hearing loss is currently evaluated 
as zero percent disabling under Diagnostic Code 6100.  38 
C.F.R. § 4.85.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the puretone 
threshold average and speech discrimination percentage 
scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings 
are assigned by combining a level of hearing loss in each 
ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

On an authorized audiological evaluation in February 2006, 
pure tone thresholds, in decibels, were as follows:


HERTZ
1000
2000
3000
4000
Right 
15
25
70
95
Left
20
55
85
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

Applying the results of the February 2006 VA examination to 
Table VI yields a Roman numeral value of I for the right ear 
and III for the left ear.  

Applying these values to Table VII, the Board finds that the 
veteran's hearing loss should be evaluated as noncompensable.  

The Board finds no other medical record that would provide a 
basis to increase the veteran's disability evaluation.  The 
post-service medical record appears to fully support these 
findings, providing evidence against this claim.

It is important for the veteran to understand that under 
Lendenmann, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The veteran's 
complaints do not provide a basis to increase the evaluation 
based on these test results.  In the present case the 
preponderance of the evidence is against assignment of a 
compensable rating for any period of time contemplated by the 
appeal.  Fenderson, supra.

The Board does not dispute the fact that the veteran has some 
problems with his hearing.  Simply stated, the problems are 
not enough, based on detailed evaluations, to provide a basis 
to grant the veteran a compensable evaluation. 

There is no evidence of exceptional or unusual circumstances 
to warrant referring the case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the veteran's bilateral hearing loss markedly 
interferes with his ability to work.  Furthermore, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
compensable disability rating for bilateral hearing loss.  38 
C.F.R. § 4.3.

3.  PTSD

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski , 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.

With regard to the veteran's PTSD, the RO issued a rating 
decision in April 2002 granting service connection for PTSD 
with a disability rating of 10 percent effective July 8, 
1996, and 30 percent effective March 12, 2002.  The 30 
percent rating has been continued by the RO, most recently in 
its November 2006 rating decision.  The veteran contends that 
he warrants a disability rating higher than 30 percent.

Under the rating schedule, a 30 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran underwent a VA psychiatric evaluation in October 
2006.  The veteran described experiencing nightmares "once 
in a while", emotional distress when exposed to certain 
triggers, and avoidance of reminders of war including news of 
the ongoing Iraq war.  He described feelings of social 
detachment, occasional irritability and hypervigilance.  The 
examiner noted that the PTSD symptoms do not cause 
significant interference in functioning in that the veteran 
is able to sleep enough (approximately seven hours per night) 
and benefits from medication that helps control any impulses 
toward anger outbursts.  The veteran maintains a full-time 
job as a postal worker, "generally doing okay" but hoping 
to retire soon.  He noted difficulty working with one 
particular supervisor in the past with whom he no longer must 
interact.  The veteran described his separation and pending 
divorce from his second wife, regarding which the examiner 
noted that the PTSD symptoms appeared to have contributed to 
the problems in the veteran's marriage, notably detachment 
tendency and difficulty emoting to his former wife.

The VA examiner found the veteran to have normal speech, 
logical thought process with content appropriate to the 
examination, and no delusions or hallucinations.  He 
described the veteran's affect as euthymic though mildly 
tense.  The examiner stated that in general, the veteran's 
cognitive skills reveal some impairment in concentration and 
immediate memory, with intact abstract reasoning.  The 
examiner gave a Global Assessment functioning score of 58 to 
60.  He concluded that the veteran's diagnosed PTSD is not 
fully in remission, and that the symptoms do interfere with 
his social functioning and contributed to problems in his 
marriage.

The Board finds this report to, overall, provide more 
evidence against this claim, failing to indicate that the 50 
percent criteria has been met and indicating the mild to 
moderate nature of the PTSD.   

In addition to the VA examinations, the evidence includes VA 
medical records that report mental health treatment for PTSD 
solely by medication.  The veteran has attended counseling at 
the Vet Center in the past, but there is no indication that 
he has done so at all in recent years.  The records describe 
symptoms and diagnoses of PTSD largely similar to the VA 
authorized examination, which the Board finds provides more 
evidence against this claim.

Simply stated, the veteran's symptoms do not merit a higher 
rating of 50 percent according to the schedular criteria.  
The veteran does not display, for example, circumstantial, 
circumlocutory or stereotyped speech.  Nor does he display 
impairment of short- and long-term memory such as retention 
of only highly learned material, forgetting to complete 
tasks.  There is also no evidence of impaired judgment, 
impaired abstract thinking, or difficulty in understanding 
complex commands.  The veteran has stated that, despite 
having difficulties with one supervisor at work, he has no 
problems maintaining effective work relationships or 
performing his duties.  In this regard, some of his own 
statements provide evidence against this claim.   

According to his testimony before the Board in May 2008, the 
veteran does experience panic attacks and difficulty 
maintaining social relationships.  However, without the 
rating criteria's cognitive difficulties, these symptoms do 
not warrant an increase to the 50 percent evaluation.  
Overall, the Board finds that the veteran's symptoms of PTSD 
more closely match the 30 percent schedular criteria.  

In this regard, it is important for the veteran to understand 
that a 30 percent evaluation for PTSD will, by definition, 
cause the veteran problems.  The critical question in this 
case is whether the veteran's problems with his PTSD cause 
him occupational and social impairment with reduced 
reliability and productivity caused by PTSD.  The Board must 
find that the post-service treatment records, as a whole, 
provide evidence against this claim, failing to indicate a 
basis to grant a higher evaluation. 

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 30 percent for PTSD.  38 C.F.R. § 4.3.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Here, the VCAA duty to notify in the claims for tinnitus and 
hearing loss was satisfied by way of a letter sent to the 
appellant in October 2005 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.

Here, the VCAA duty to notify has not been satisfied with 
respect to the PTSD claim, which was subject to a review 
examination every two years to determine the current level of 
disability for PTSD.  The November 2006 rating decision was 
issued subsequent to the most recent VA psychiatric 
examination of October 2006.  A letter addressing all four 
elements regarding the PTSD claim was not sent to the 
appellant until November 2007, and the claim has not since 
been readjudicated.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was kept informed of his disability status for PTSD 
due to the review examinations performed every two years 
since the claim for service connection was granted in April 
2002.  The veteran was examined in May 2004, after which the 
RO issued a rating decision continuing the 30 percent 
disability rating, which the veteran did not contest or 
appeal.  The veteran was examined again in October 2006, and 
the RO again continued the 30 percent rating for PTSD in its 
November 2006 rating decision.  The veteran was aware of the 
process regarding his service connection claim via the 
regular review examinations and receipt of rating decisions 
for the PTSD issue.  These regular examinations and rating 
decisions would afford a reasonable person the expectation to 
understand what is needed for a higher disability rating for 
the issue of PTSD.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through September 2007.  The veteran was provided an 
opportunity to set forth his contentions during the Travel 
Board hearing before the undersigned Veterans Law Judge in 
May 2008.  The appellant was afforded VA medical examinations 
in February 2006 and October 2006.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A rating greater than 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.

A rating greater than 30 percent for PTSD is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


